           Case 3:17-cv-01326-KAD Document 129 Filed 11/19/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 TERESA MARTINO,
      Plaintiff,

 v.                                                C.A. No. 3:17-CV-01326-KAD

 BANK OF AMERICA, N.A. and
 SETERUS, INC.,
      Defendants.

                                NOTICE OF NO OPPOSITION

         NOW COMES defendant Seterus, Inc. (“Seterus”), by and through its undersigned counsel,

and pursuant to Local Rule 7 hereby states that Seterus has no objection to the motion of plaintiff

Teresa Martino (“Plaintiff”) for partial judgment on the pleadings as to Seterus’ second affirmative

defense. As the Plaintiff admits, the Plaintiff no longer seeks equitable relief from this Court and

Seterus’ second affirmative defense to the Plaintiff’s second amended complaint is an equitable

defense.

         WHEREFORE, Seterus respectfully requests that the Court be informed accordingly of the

above.

                                                  Respectfully submitted,

                                                  SETERUS, INC.,
                                                  By its attorneys,

                                                  SASSOON & CYMROT, LLP,

                                                  /s/ Aaron A. Fredericks, Esq.
                                                  Richard C. Demcerle, Esq. (pro hac vice)
                                                  Aaron A. Fredericks, Esq. (ct29871)
                                                  Sassoon & Cymrot, LLP
                                                  84 State Street
                                                  Boston, MA 02109
                                                  (617) 720-0099
                                                  AFredericks@SassoonCymrot.com
DATE: November 19, 2018

                                                                                                  1
         Case 3:17-cv-01326-KAD Document 129 Filed 11/19/18 Page 2 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 TERESA MARTINO,
      Plaintiff,

 v.                                                C.A. No. 3:17-CV-01326-KAD

 BANK OF AMERICA, N.A. and
 SETERUS, INC.,
      Defendants.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of Sassoon & Cymrot, LLP, hereby certify that I have this

19th day of November 2018 served on behalf of Seterus, Inc. this Notice of No Opposition and

this Certificate of Service by causing copies hereof to be sent by electronic mail via the

electronic court filing system (ECF) and by first-class U.S. mail (M) to all parties not appearing

electronically but entitled to service per the Federal Rules of Civil Procedure.

 Jeffrey S. Gentes, Esq.                           J. Livingston Pottenger, Jr., Esq.
 Jerome N. Frank Legal Services Organization       Jerome N. Frank Legal Services Organization
 Yale Law School                                   Yale Law School
 PO Box 209090                                     PO Box 209090
 New Haven, CT 06520-9090 (ECF)                    New Haven, CT 06520-9090 (ECF)

                                                  /s/ Aaron A. Fredericks
                                                  Aaron A. Fredericks, Esq.




                                                                                                     2
